805-541-4900
Qa ® GB BH = Ss

_
a

San Luis Obispo, CA 93401

Frederickson & Hamilton LLP
755 Santa Rosa Street, Ste. 300
S oo

N
Qo

21

22

23

24

25

26

27

28

Case 2:19-cv-05225 Document1 Filed 06/14/19 Pagelof4 Page ID#:1

Roger B. Frederickson (SBN 161773)
FREDERICKSON & HAMILTON, LLP
755 Santa Rosa Street, Suite 300

San Luis Obispo, CA 93401

Phone: (805) 541-4900

Fax: (805) 617-1827

Email: Roger@FH-Legal.com

Email: Sarah@FH-Legal.com

Attomeys for Plaintiff JOAN SCHOLZ and all others similarly situated

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA — WESTERN DIVISION

JOAN SCHOLZ, an individual, and all Case No.
others similarly situated,

or COMPLAINT FOR DAMAGES FOR:

Plaintiff,
Vv. VIOLATION OF THE FAIR LABOR

STANDARDS ACT (FLSA)

CITY OF SAN LUIS OBISPO, STATE

OF CALIFORNIA; and DOES 1 TO 10 DEMAND FOR JURY TRIAL
inclusive,

Defendants.

 

 

Plaintiff Joan E. Scholz and all others similarly situated (“Plaintiffs”), by their attorneys
Frederickson Hamilton, LLP bring this action against City of San Luis Obispo (“Defendant”) for
violations of the Fair Labor Standards Act of 1938, as amended (“FLSA”). 29 U.S.C. § 201, et
seq.

1. Plaintiffs and other similarly situated employees who opt into this action (‘‘the
FLSA class” or “the class”) are all current and former individuals employed by the City of San
Luis Obispo Parks and Recreation Department at the Laguna Lake Golf Course and are not exempt
from the provisions of the FLSA.

If

 

 

 

COMPLAINT
1

 
805-541-4900
a A F O&O BK = FS w

San Luis Obispo, CA 93401

Frederickson & Hamilton LLP
755 Santa Rosa Street, Ste. 300
CS ©

nN
OQ

21

22

23

24

25

26

27

28

Case 2:19-cv-05225 Document1 Filed 06/14/19 Page2of4 Page ID #:2

2. Plaintiffs, for themselves and all other similarly situated employees, seek to
recover: (a) earned but unpaid wages including but not limited to unpaid overtime compensation
and unpaid hours worked; (b) compensation for Defendant's failure to provide meal periods and
breaks, (c) compensation for work related travel; (e) compensation for post-shift work; and (f)
compensation for all other work performed for the benefit of Defendant.

3. Defendant’s practices are in a direct violation of the FLSA. Plaintiffs, fon
themselves and all other similarly situated employees, contend that Defendant’s FLSA violations
are willful and, as such, the statute of limitations for FLSA violations should be three (3) years!
Plaintiffs, on behalf of themselves and other similarly situated employees, seek compensation for
all unrecorded and uncompensated work time, liquidated and/or other damages as permitted by
law, and attorney fees and costs.

JURISDICTION AND VENUE

4. This Court has federal question jurisdiction in this action pursuant to 28 U.S.C. §
1331 and 29 U.S.C. §216(b).

5. Venue is proper in this district pursuant to 29 U.S.C. § 216(b) and 23 U.S.C,
§1391(b).

PARTIES

6. Plaintiffs at all relevant times were residents of the State of California and the
Central District and were employed by Defendant at the Laguna Lake Golf Course. Defendant is
located in those places and within the Central District, employed Plaintiffs and each of them, and
at all relevant times were and are an enterprise or enterprises engaged in commerce or in the
productions of goods for commerce as defined by 29 U.S.C. § 203(s).

7. At all relevant limes Plaintiffs were and are entitled to the rights, protections, and
benefits the FLSA provides.

8. Defendant is and at all relevant times was a municipality organized and existing
under the laws of the State of California. Defendant is, and all times material hereto was, an
employer as defined by 29 U.S.C. § 203(d) and a “public agency” within the meaning of 29 U.S.C,
§ 203(s).

 

 

 

COMPLAINT
2

 
oO

rom
oS

cw
_

~—
nN

De
4e 13
g3
Bae 14
wt Q
@ £08
348s"
8 g2%
SewOn
2 33% 16
684
Bea 17
WP
Be
18
19
20
21
22
23
24
25
26
27
28

Case 2:19-cv-05225 Document1 Filed 06/14/19 Page3of4 Page ID #:3

ALLEGATIONS FOR COLLECTIVE ACTION

9. Plaintiffs bring these claims on their own behalf and for all nonexempt employees
of Defendant, including those misclassified by Defendant as exempt from the FLSA, who were,
are, or will be employed during the period beginning three (3) years before the filing of this action
and continuing through the date of judgment of this action, who have not been fully compensated
for all work performed, time spent, and activities conducted for the benefit of the Defendant.

10. Plaintiffs' claims for violations of the FLSA may be brought and maintained as an]
“Opt-in” collective action pursuant to § 16(b) of the FLSA for all claims asserted by Plaintiffs for
the class because the claims of Plaintiffs are similar to the claims of the members of the class.

11. Plaintiffs, for themselves and all other similarly situated persons, seek to recover
due and unpaid compensation for: hours worked; Defendant's failure to provide meal periods and
breaks; work related travel; and compensation for all other work performed for the benefit of
Defendant for which Plaintiffs are entitled to pay but have not been paid.

12. Plaintiffs are informed and believe that their direct supervisors, up through the
Parks and Recreation Director, at all relevant times knew that Plaintiffs were performing and
directed Plaintiffs to perform uncompensated work for the benefit of Defendant. At all relevant
times Defendant knew of the provisions of the FLSA requiring it to pay Plaintiffs and the class, as
described above, and further knew that it was, and had been failing to do so.

CLAIM FOR RELIEF
(Violation of Fair Labor Standards Act)

13. Plaintiffs incorporates paragraphs 1-12 above as though repealed here.

14. At all relevant times Defendant has engaged and continues to willfully, routinely,
and widely engage in the practice of causing Laguna Lake Golf Course employees to work for the
benefit of Defendant without compensation required to be paid by the FLSA.

15. Defendant has willfully failed to monitor employee time and failed to make, keep,
and preserve records with respect to each of its employees sufficient to determine the wages, hours
and other conditions and practices of employment in violation of the FLSA, including 29 U.S.C.
§§ 21 1(c) and 215(a).

 

 

 

COMPLAINT
3

 
4
5
6
7
8
9
10
11
12
Poy
33. 13
ct oS
oO wt
Eas 14
el oS
@ £68
Tags
Bees
Ww
9 2316
SES
oO @
a7
gee 17
x
18
19
20
21
22
23
24
25
26
27
28

Case 2:19-cv-05225 Document1 Filed 06/14/19 Page4of4 Page ID#:4

16. Plaintiffs, for themselves and others similarly situated, seek damages in an amount
constituting unpaid straight-time and unpaid overtime compensation plus liquidated damages as
provided by the applicable provisions of the FLSA, 29 U.S.C. §21 l(c), § 215(a), and §216(b),
together with such other legal and equitable relief as the Court deems just and proper.

17. Plaintiffs, for themselves and others similarly situated, seek reasonable attorneys
fees and costs. FLSA. 29 U.S.C §216(b).

PRAYER FOR RELIEF

WHEREFORE, Plaintiffs for themselves and for others similarly situated, pray for relief
as follows:

1. For judgment that Defendant has violated the rights of Plaintiffs and others
similarly situated arising under the FLSA;

2. For a complete and accurate accounting of all compensation to which Plaintiffs and
all members of the class who opt-in to this suit are entitled;

3. For judgment monetary damages in the form of back pay compensation and

liquidated damages equal to the unpaid compensation due to Plaintiffs and the class;

4. For prejudgment interest;

5 For all other damages allowed under FLSA;

6. For all recoverable costs of suit;

7 For reasonable attorneys' fees; and

8 For all such other and further relief that the Court may deem just and proper.

DATED: June 14, 2019 FREDERICKSON & HAMILTON, LLP

a

a o_
Roger B. Frederickson

Attorneys for Plaintiff Joan Scholz and all others
similarly situated

 

 

 

 

 

COMPLAINT
4

 
